Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US 6,759,107).
Tai et al teach a composition comprising an ethylene-vinyl alcohol copolymer, multi-layered polymer particles and 100 ppm of transition metal salt in example 2 and multi-layered structure thereof having good gas barrier properties, oxygen absorbency and good transparency at col. 1, lines 6-17.  
The instant invention further recites 0.01-20 ppm of an iron compound and an antioxidant over Tai et al.
Tai et al teach 0.01 to 1 wt.% of an antioxidant at col. 11, lines 31-41 and 1-5000 ppm or more preferably 10-500 ppm of the transition metal salt at col. 12, lines 49-53.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 1-20 ppm of the iron compound as the transition metal salt and 0.01 to 1 wt.% of an antioxidant in compositions comprising an ethylene-vinyl alcohol copolymer taught at table 1 of Tai et al since Tai et al teach such modifications as discussed above absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further as to 0.01-20 ppm of an iron compound: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
The utilization of 1-20 ppm of the iron compound as the transition metal salt and 0.01 to 1 wt.% of an antioxidant would yield a ratio falling within scope of the instant claim 3 as well.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al (US 2009/0311524 A1) in view of Tai et al (US 6,759,107).
 teach a composition comprising polyvinyl alcohol-based copolymer and a multi-layer film thereof having an excellent gas barrier property in abstract. Example 1 teaches the polyvinyl alcohol-based copolymer composition in a form of pellets.  Noma et al teach employing other additives such as an oxygen absorbent (an inorganic-type, reduced iron powder or a metal salt of an organic compound as well as an antioxidant in [0053].  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.  
Noma et al teach various multi-layer film for tubes (i.e. pipe) in [0062].
The instant invention further recites 0.01-20 ppm of an iron compound and an antioxidant over Noma et al.
Tai et al teach that the transition metal salt include an iron compound as the oxygen absorbent in abstract and at col. 12, lines 49-67.  Tai et al teach 0.01 to 1 wt.% of an antioxidant at col. 11, lines 31-41 and 1-5000 ppm or more preferably 10-500 ppm of the transition metal salt at col. 12, lines 49-53.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 1-20 ppm of the iron compound as the oxygen absorbent and 0.01 to 1 wt.% of an antioxidant taught by Tai et al in the example 1 of Noma et al in order to absorb the oxygen and prevent oxidation and to obtain a multi-layer tube comprising the film since Noma et al teach employing other additives such as an oxygen absorbent (an inorganic-type, reduced iron powder or a metal salt of an organic compound as well as an antioxidant and the multi-layer tube and since utilization 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The utilization of 1-20 ppm of the iron compound as the transition metal salt and 0.01 to 1 wt.% of an antioxidant would yield a ratio falling within scope of the instant claim 3 as well.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/146533 (also published as WO2013/146533).
JP teaches a composition comprising polyvinyl alcohol-based copolymer and 0.2 ppm to 10 ppm of a metal compound including iron oxide, iron hydroxide or iron sulfate and a film thereof having an excellent transparency in (57} Overview, claims 3-5, [0008-0010], [0036] and [0039].  Example 1 teaches 1 ppm of iron.
JP teaches that the polyvinyl alcohol-based copolymer includes an ethylene-vinyl alcohol copolymer in line 4 of [0027].  JP further teaches employing other additives including an antioxidant in an amount less than 1% by mass in [0049-0050].

See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Also, utilization of 1% by mass of the antioxidant in the example 1 would fall within scope of the instant claim 3.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/146533 (published as WO2013/146533) in view of Tai et al (US 6,759,107).
The instant invention further recites pellets and a multi-layer structure over JP.
Tai et al teach extrusion pelletizing at col. 16, lines 21-32.  Tai et al teach a multi-layered structure as discussed above.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the pellets from the above modified composition of JP and the multi-layered structure thereof since the palletization of a composition and utilization of EVOH composition comprising oxygen absorbing iron compound for the multi-layered structure is well-known as taught by Tai et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-319338. 
JP teaches a multilayer container comprising a composition comprising an ethylene-vinyl alcohol copolymer and 0.001-1 wt.% (i.e. 10-10,000 ppm) of iron oxide or hydroxide in abstract.  JP further teaches employing other additives including an antioxidant in [0042] and pellets in [0075].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 10-20 ppm of the iron oxide or hydroxide and the antioxidant in order to prevent oxidation in compositions comprising an ethylene-vinyl alcohol copolymer taught by JP since JP teach such modifications as discussed above absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further as to 10-20 ppm of an iron oxide or hydroxide: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-319338 in view of Tai et al (US 6,759,107).
	The instant invention further recites 1-30,000 ppm of an antioxidant and a ratio of the antioxidant and iron compound over JP.
	Tai et al teach 0.01 to 1 wt.% of an antioxidant at col. 11, lines 31-41 and 1-5000 ppm or more preferably 10-500 ppm of the transition metal salt at col. 12, lines 49-53.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize 0.01 to 1 wt.% of an antioxidant taught by Tai et al with 10-20 ppm of the iron oxide or hydroxide of JP since utilization of a higher amount of the antioxidant than iron compound is well known as taught by Tai et al absent showing otherwise.
	When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/April 16, 2021                                         /TAE H YOON/                                                                       Primary Examiner, Art Unit 1762